Citation Nr: 0809465	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter.




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active duty service from November 1942 to November 1945 and 
from November 1947 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In August 2006 the appellant testified at a videoconference 
Board hearing.  In August 2006 the Board remanded the issue 
for further development.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2007).


FINDINGS OF FACT

1.  The veteran died in December 2002, and the immediate 
cause of death was colon cancer; other significant conditions 
contributing to death but not resulting in the underlying 
cause were lung metastases, diabetes mellitus, hypertension 
and arthritis.  

2.  At the time of his death, service connection was in 
effect for lumbosacral strain, recurrent right inguinal 
hernia, left inguinal hernioplasty and left femoral 
hernioplasty.  

3.  Colon cancer with metastases to the lungs, diabetes 
mellitus, hypertension and arthritis were not manifested 
during service or for many years following separation from 
service, and are not shown to be causally or etiologically 
related to service.  

4.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.  


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in January 2005, regarding the appellant's claim for 
service connection for the cause of the veteran's death.  In 
the letter, the appellant was notified of the evidence needed 
to substantiate the claim, the evidence VA would provide and 
of the evidence that she could submit.  The appellant was 
asked to submit any evidence that would include that in her 
possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  

In this case, VCAA notice was sent after the initial AOJ 
decision denying the service connection claim for the cause 
of the veteran's death, and therefore the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was 
cured as after the RO provided substantial content-complying 
VCAA notice, the claim was readjudicated as evidenced by the 
statement of the case dated in March 2005 and supplemental 
statements of the case, dated in July 2005 and January 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

In light of the appellant's notice of disagreement, Form 9 
substantive appeal and hearing, in which the appellant 
clearly indicated that she aware of the evidence needed to 
support her claim, the Board finds that the requirements of 
the Court in Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. 
July 18th, 2007) are met in this case.  Simply stated, as the 
appellant is found to be clearly aware of what she needs to 
present in order to prevail in this claim, there is no 
reasonable basis to provide the appellant with additional 
notice regarding information she already knows.  Her 
arguments clearly support this finding.

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of January 2005, as the claim of service connection for the 
cause of the veteran's death is denied, no disability rating 
or effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
appellant with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records, 
VA records and private records.  

As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as diabetes mellitus, hypertension 
and arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In the present case, the cause of the veteran's death was 
reported on the death certificate to be colon cancer; other 
significant conditions contributing to death but not 
resulting in the underlying cause were lung metastases, 
diabetes mellitus, hypertension and arthritis.  The veteran 
died in December 2002.  The appellant has argued that the 
veteran's death was due to his service-connected 
disabilities, which caused pain and delayed a timely 
diagnosis of colon cancer ultimately leading to the veteran's 
demise.  

During his life time the veteran was service connected for 
lumbosacral strain, recurrent right inguinal hernia, left 
inguinal hernioplasty and left femoral hernioplasty.  

A review of the evidence of record discloses that the veteran 
was not treated in service for any disorders listed on his 
death certificate.  VA medical records show that in September 
1971 and onward, the veteran was treated for arthritis of the 
lumbar spine.  A VA medical record dated in October 1971, 
indicated a history of diabetes.  VA medical records show 
that from March 1975, the veteran was treated for 
hypertension.  

Private medical records show that in September 2001 the 
veteran had rectal cancer with metastatic disease to the 
lungs.  He underwent lower anterior resection with colostomy.  

In July 2003, the veteran's private physician, Dr. Lee, 
indicated that he was her patient from 1992, and in addition 
to his metastatic colorectal cancer, the veteran also 
suffered from hypertension, diabetes, arthritis, congestive 
heart failure, cancer of the skin and bladder, and had a 
stroke in May 2001.  

In March 2005, another private doctor, Dr. Mayoral, stated it 
could have been possible that the aches and pains from the 
veteran's service-connected disabilities may have delayed his 
diagnosis of colon cancer.  If he did not have all the 
surgical problems with hernias and his aches and pains had 
been present, it may have led to an earlier colonoscopy and 
possibly could have saved his life.  In April 2005, Dr. Lee 
concurred with Dr. Mayoral's opinion.  

In September 2006, Dr. Mayoral was of the opinion that it is 
at least as likely as not that the veteran's service-
connected disabilities contributed to his death due to the 
fact that they may have been masking symptomatology of colon 
cancer.  Dr. Mayoral concluded the service-connected 
disabilities masked the symptomatology consistent with colon 
cancer preventing timely diagnosis and treatment of the colon 
cancer.  

The record has not demonstrated that the veteran's colon 
cancer, as well as his lung metastases, diabetes mellitus, 
hypertension and arthritis were manifested during service or 
within one year of separation from service.  Also, there is 
no medical opinion of record relating these disabilities to 
service, or the veteran's death to a disability of service 
origin.  

As for Dr. Mayoral's opinion, which is supported by Dr. Lee, 
the opinions are speculative.  A medical opinion expressed in 
the term of "may ", also implies that it "may not" and it is 
too speculative to establish that the veteran's service-
connected disabilities led to his demise.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  


The appellant was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between her 
husband's death and service, but she has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the appellant was clearly advised 
of the need to submit medical evidence of a relationship 
between the veteran's death and service.  While the appellant 
is clearly of the opinion that the veteran's death is related 
to his service-connected disabilities, as a lay person, the 
appellant is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder or the disability that caused the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not established.  
Although the Board is sympathetic with the appellant's loss 
of her husband, the preponderance of the evidence is 
nevertheless against the claim for service connection for the 
cause of the veteran's death and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


